DETAILED ACTION
This action is responsive to the amendment filed 05/25/2022. Claims 1-5, 9-13 and 15-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 9-13 and 15-20 allowed.
	The reasons for allowance are the following: 
	With respect to independent claim 1, “A non-volatile storage apparatus, comprising A non-volatile storage apparatus, comprising: a memory structure comprising non-volatile memory cells; and a control circuit connected to the memory structure, the control circuit configured to generate and apply control signals to the memory structure to perform memory operations, the control circuit comprising: a microcontroller configured to: execute instructions to determine conditions for generating the control signals for one or more sub-clocks of a type of memory operation prior to receiving a request to perform a memory operation of the type of memory operation; cache the conditions for the type of memory operation; access the conditions for a sub-clock of a type of memory operation in response to receiving a request to perform a memory operation of the type of memory operation; identify a set of the accessed conditions for the sub-clock of the type of memory operation; generate the control signals for the sub-clock of the type of memory operation based on the identified conditions; and apply the control signals for the sub-clock of the type of memory operation to the memory structure to perform the memory operation.”, is not disclosed or rendered obvious by the prior art of record.
	The closest prior art of record is Zhang (US 20190018597 A1, referred herein as Zhang), and Porter (US 4313158 A, referred herein as Porter). Zhang disclose a sequencer circuit configured to generate control signals for on-die memory control circuitry to implement memory operation. The sequencer may adapt the configuration, timing, and/or duration of the memory control signals in accordance with stored configuration data and the configuration data can be modified. However, Zhang does not explicitly disclose caching the condition for generating control signal using bitmap that indicates which cached conditions will impact the control signals. Porter discloses a fetch flag indicator, but does not disclose the flag indicate the condition will impact control signals. Therefore, the prior art of record, neither individually nor in combination teach, nor render obvious the independent claim as a whole.
Claims 2-5 and 9-11 are allowable at least by the virtues of their dependency from claim 1.
With respect to independent claim 12, “A method of operating a non-volatile memory system, the method comprising: accessing parameters from storage in the non-volatile memory system; 
executing instructions on a processor in the non-volatile memory system to compute conditions that are applicable to core timing control signals to be applied to a non- volatile memory structure in the non-volatile memory system during a temporal segment of a memory operation, including using the parameters to compute the conditions prior to the non-volatile memory system receiving a request to perform the memory operation; storing the computed conditions  in storage in the non-volatile memory system; accessing the stored conditions  in response to receiving the request to-4-Attorney Docket No. SAND-02438US0WDA-4686-US sand/2438/2438-response-001perform the memory operation; setting or resetting one or more of the core timing control signals based on the stored conditions and a bitmap that indicates which of the stored conditions will impact the control signals for the temporal segment of the memory operation; and using the core timing control signals to control the non-volatile memory structure during the temporal segment of the memory operation.”, is not disclosed nor rendered obvious by the prior art of record.
The closest prior art of record is Zhang (US 20190018597 A1, referred herein as Zhang), and Porter (US 4313158 A, referred herein as Porter). Zhang disclose a sequencer circuit configured to generate control signals for on-die memory control circuitry to implement memory operation. The sequencer may adapt the configuration, timing, and/or duration of the memory control signals in accordance with stored configuration data and the configuration data can be modified. However, Zhang does not explicitly disclose caching the condition for generating control signal using bitmap that indicates which cached conditions will impact the control signals. Porter discloses a fetch flag indicator, but does not disclose the flag indicate the condition will impact control signals. Therefore, the prior art of record, neither individually nor in combination teach, nor render obvious the independent claim as a whole.
Claims 13 and 15 are allowable at least by the virtues of their dependency from claim 12.
With respect to independent claim 16, “A non-volatile storage system, comprising: a memory die comprising a control circuit and a memory structure comprising non- volatile memory cells, the control circuit configured to generate and apply a set of control signals to control the memory structure to perform memory operations, the control circuit comprising: a first processor configured to execute first instructions to compute conditions for a temporal segment of a memory operation; and a second processor configured to execute second instructions to generate control-5 -Attorney Docket No. SAND-02438US0WDA-4686-US sand/2438/2438-response-001signals for the temporal segment of the memory operation based on the conditions; the first processor configured to pre-compute the conditions for the temporal segment of the memory operation prior to receiving a request to perform the memory operation, wherein the control circuit is configured to store the pre-computed conditions; the control circuit configured to access the stored pre-computed conditions for the temporal segment of the memory operation in response to receiving a request to perform the memory operation; and the second processor configured to execute the second instructions to: identify which of the stored pre-computed conditions will impact the control signals for the temporal segment of the memory operation; and generate the control signals for the temporal segment of the memory operation based on the identified pre-computed conditions.”, is not disclosed or rendered obvious by the prior art of record.
The closest prior art of record is Zhang (US 20190018597 A1, referred herein as Zhang), and Porter (US 4313158 A, referred herein as Porter). Zhang disclose a sequencer circuit configured to generate control signals for on-die memory control circuitry to implement memory operation. The sequencer may adapt the configuration, timing, and/or duration of the memory control signals in accordance with stored configuration data and the configuration data can be modified. However, Zhang does not explicitly disclose caching the condition for generating control signal using bitmap that indicates which cached conditions will impact the control signals. Porter discloses a fetch flag indicator, but does not disclose the flag indicate the pre-computed conditions will impact the control signals for the temporal segment of the memory operation. Therefore, the prior art of record, neither individually nor in combination teach, nor render obvious the independent claim as a whole.
Claims 17-20 are allowable at least by the virtues of their dependency from claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KABURAKI; Satoshi et al. - US-20190235762-A1 - MEMORY SYSTEM CONTROLLING NONVOLATILE MEMORY

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        
/YAIMA RIGOL/Primary Examiner, Art Unit 2135